[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The State of Connecticut and the two members of the Connecticut State Police move to dismiss the plaintiff's amended complaint.
The plaintiff never sought nor obtained authorization to sue the State from the Claims Commissioner. General Statute §4-160(c) requires that a prospective plaintiff obtain such permission before commencing suit. Therefore, the court lacks subject matter jurisdiction with respect to claims against the State or its Department of Public Safety.
Also, G.S. § 52-57(a) requires that service of process upon individuals be made by leaving a true and attested copy of the process with the individuals or at their usual place of abode. Here, the sheriff never served the two troopers personally CT Page 877 but rather left the process with Officer Mich. at the Department of Public Safety office in Middletown, Connecticut. Thus, the court lacks in personam jurisdiction over these officers as individuals.
For reasons, me motion to dismiss is granted as to all parties.
Sferrazza, J.